Case: 09-20745     Document: 00511244486          Page: 1    Date Filed: 09/24/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 24, 2010
                                     No. 09-20745
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE VARGAS ESPINOZA, also known as Jose Vargas Espinosa, also known
as Jose Vargas-Espinosa, also known as Jose Vargies, also known as Jose
Espinosa, also known as Jose Espinosa Vargas,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CR-238-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Jose Vargas Espinoza was convicted of one count of illegal reentry into the
United States, and the district court sentenced him to serve 76 months in prison
and a three-year term of supervised release. In this appeal, he argues that his
within-guidelines sentence is substantively unreasonable because the district
court failed to properly weigh his mitigating evidence concerning his reasons for



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20745    Document: 00511244486 Page: 2          Date Filed: 09/24/2010
                                 No. 09-20745

returning to this country, gave too much weight to his criminal history, and failed to
properly account for the fact that many of his prior offenses were due to his drug
addiction. We disagree with these arguments, and our review of the record and
pertinent jurisprudence shows no abuse of discretion in connection with the
sentence imposed. See United States v. Delgado-Martinez, 564 F.3d 750, 752
(5th Cir. 2009).
      The appellant’s arguments concerning the reasonableness vel non of his
sentence amount to a disagreement with the district court’s weighing of certain
sentencing factors and the appropriateness of the within-guidelines sentence
imposed. This disagreement does not suffice to show error in connection with
the sentence imposed. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66
(5th Cir.), cert. denied, 129 S. Ct. 624 (2008); United States v. Rodriguez, 523
F.3d 519, 526 (5th Cir. 2008). This disagreement likewise does not suffice to
rebut the presumption of reasonableness that attaches to the within-guidelines
sentence. See United States v. Alonzo, 435 F.3d 551, 554-55 (5th Cir. 2006). The
judgment of the district court is AFFIRMED.




                                          2